PER CURIAM:
Joseph Dale Antley, a federal prisoner, appeals the district court’s order accepting the magistrate judge’s recommendation and denying relief on his civil action seeking relief as a 28 U.S.C. § 2241 (2000) petition and as a writ of error coram nobis. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Antley v. United States, No. 3:08-cv-00533-DCN (D.S.C. filed June 11, *6792008; entered June 12, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.